Case 1:20-cr-00016-TSK-MJA Document 35 Filed 08/16/21 Page 1 of 5 PageID #: 68



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                 Crim. Action No.: 1:20CR16
                                                       (Judge Kleeh)

REYNALDO MILLAN,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On July 26, 2021, the Defendant, Reynaldo Millan (“Millan”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Two of the

Indictment, charging him with Unlawful Possession of a Firearm, in

violation of Title 18, United States Code, Sections 922(g)(3) and

924(a)(2). Millan stated that he understood that the magistrate

judge is not a United States District Judge, and Millan consented

to pleading before the magistrate judge.             This Court referred

Millan’s plea of guilty to the magistrate judge for the purpose of

administering the allocution, pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly

and voluntarily entered, and recommending to this Court whether

the plea should be accepted.
Case 1:20-cr-00016-TSK-MJA Document 35 Filed 08/16/21 Page 2 of 5 PageID #: 69



USA v. MILLAN                                                     1:20-CR-16
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Millan’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Millan

was competent to enter a plea, that the plea was freely and

voluntarily given, that Millan was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 34] finding a factual basis for the

plea and recommending that this Court accept Millan’s plea of

guilty to Count Two of the Indictment.

      The magistrate judge remanded Defendant to the custody of the

United States Marshals Service, having been released from the

custody of the State of West Virginia.         [Dkt. No. 14].

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Millan nor the

Government filed objections to the R&R.




                                      2
Case 1:20-cr-00016-TSK-MJA Document 35 Filed 08/16/21 Page 3 of 5 PageID #: 70



USA v. MILLAN                                                      1:20-CR-16
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 34], provisionally ACCEPTS Millan’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count Two of the

Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The   Probation    Officer    shall   undertake   a   presentence

investigation of Millan, and prepare a presentence investigation

report for the Court;

      2.    The   Government    and   Millan   shall   each   provide   their

narrative descriptions of the offense to the Probation Officer by

August 26, 2021;

      3.     The presentence investigation report shall be disclosed

to Millan, his counsel, and the Government on or before October

25, 2021; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

                                      3
Case 1:20-cr-00016-TSK-MJA Document 35 Filed 08/16/21 Page 4 of 5 PageID #: 71



USA v. MILLAN                                                     1:20-CR-16
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      4.     Counsel may file written objections to the presentence

investigation report on or before November 8, 2021;

      5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

November 22, 2021; and

      6.     Counsel may file any written sentencing memorandum or

statements      and    motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

December 3, 2021.

      The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

      The Court will conduct the Sentencing Hearing for Millan on

December 17, 2021, at 11:30 a.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

                                       4
Case 1:20-cr-00016-TSK-MJA Document 35 Filed 08/16/21 Page 5 of 5 PageID #: 72



USA v. MILLAN                                                     1:20-CR-16
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: August 16, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
